Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable, an amendment may be filed as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Any replacement drawings required below must be filed prior to the issue fee payment. DO NOT file required replacement drawing as an amendment under 37 CFR § 1.312.

Response to Election/Restriction
2.	In the papers received August 17, 2022, Applicant elected, without traverse, the design shown in Group II: Embodiment 2 - Reproductions 2.1-2.5. Original Groups 1 and 3-7: Embodiments 1 and 3-7 - Reproductions 1.1-1.3 and 3.1-7.5 have been withdrawn from further consideration by the examiner (37 CFR 1.142(b)), as being directed to a nonelected design. 

Title Amendment
3.	The amendment received August 17, 2022 has been acknowledged and formally considered. In light of the election of Group II: Embodiment 2 - Reproductions 2.1-2.5, Applicant amended the title accordingly to -- Storage Furniture for Books --.

Specification
The specification has been amended as follows:
3.	In light of Applicant’s election of Group II: Embodiment 2 - Reproductions 2.1-2.5, any reference to unelected designs must be removed from the specification. For clarity of the disclosure, the “Design No./Product(s)” portion of the specification has been amended to read:
		-- 2. Storage furniture for books --

4.	In light of Applicant’s election of Group II: Embodiment 2 - Reproductions 2.1-2.5, any reference to unelected designs must be removed from the specification. Furthermore, each reproduction should have a corresponding description in the specification. For clarity of the disclosure, the “Description of the Reproduction(s)” portion of the specification has been amended to read: see next page
		-- 2.1: Perspective
		2.2: Front
		2.3: Rear
		2.4: Left
		2.5: Top --

5.	In light of Applicant’s election of Group II: Embodiment 2 - Reproductions 2.1-2.5 and Applicant’s title amendment, the claim statement has been amended to read:
-- CLAIM: The ornamental design for a Storage Furniture for Books, as shown and described. --

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katelin G. Kloberg whose telephone number is (408) 918-7616.  The examiner can normally be reached on M-F 7am-3pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Stout can be reached on (408) 918-7558.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
	
	
/Katelin G. Kloberg/
Patent Examiner, Art Unit 2924
Date: September 8, 2022

/MARY ANN CALABRESE/Primary Examiner, Art Unit 2913